The opinion of the court was delivered by
Harvey, J.:
This is an action by the holder of a chattel mortgage on growing wheat to enjoin the sale of the crop under an execution in another action against the mortgagor. A temporary injunction was issued. On the trial in April, 1927, there was judgment for defendant, which dissolved the injunction. This judgment was erroneous. (Isely Lumber Co. v. Kitch, 123 Kan. 441, 256 Pac. 133.) No appeal was taken in time to keep the injunction in force. (R. S. 60-3331.) Thereafter, and within the time provided by statute (R. S. 60-3309) for appeals generally in civil cases, plaintiff perfected an appeal to this court. This appeal did not keep the temporary injunction in force. (Brown v. Wilkerson, 82 Kan. 553, 108 Pac. 816.) In the meantime, there being nothing to stay the execution sale, we are advised that the wheat crop has been sold and the proceeds disbursed. The action to enjoin the sale under the execution is therefore moot, and no ruling which this court might make on the question at this time could affect it in any way.
The appeal is therefore dismissed.